Citation Nr: 0828762	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee with resulting total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1951 to October 1955 and from January 1956 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a left knee disability. 

In May 2008, a hearing was held before undersigned Veterans 
Law Judge who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection is in effect for total right knee 
replacement as a result of arthritis of the right knee.  

2.  The evidence is in equipoise as to whether the veteran's 
service-connected right knee disability has caused, and or 
aggravated, the veteran's left knee disability.  


CONCLUSION OF LAW

Arthritis of the left knee, with resulting total knee 
replacement, is proximately due to, or the result of, the 
service-connected right knee disability.  38 C.F.R. 
§ 3.310(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In the present case the veteran's claims entitlement to 
service connection for a left knee disability as a result of 
his service-connected right knee arthritis.  Service 
connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disability, or which is aggravated by a service connection 
disability.  38 C.F.R. § 3.310 (2007).  This is commonly 
referred to as a claim for "secondary" service connection 
as the disability at issue is being claimed secondary to a 
disability for which service connection is already in effect.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

Review of the available service medical records reveals that 
the veteran injured his right knee during active service and 
required surgical treatment.  There is no medical evidence of 
record which shows any injury to the veteran's left knee 
during service, or which shows a diagnosis of arthritis of 
the left knee within the first year after the veteran 
separated from military service.  

In January 2005, a VA examination of the veteran was 
conducted.  The veteran reported having bilateral knee pain.  
After full physical and x-ray examination the diagnosis was 
degenerative arthritis of both knees and bilateral 
chondrocalcinosis.  As a result of this medical evidence 
service connection was granted for arthritis of the right 
knee.  Private medical records reveal that the veteran 
required total right knee replacement surgery, arthroplasty, 
in September 2005, and total left knee arthroplasty in 
October 2006.  

In February 2007, another VA examination of the veteran was 
conducted.  The examining physician's medical opinion was 
that "left knee condition cannot be stated to have been 
aggravated or caused by the right knee condition without 
resort to speculation based upon the available medical 
history and evaluation."

The veteran's private orthopedic surgeon submitted two copies 
of a letter dated April 2005 which essentially state the 
opinion that the veteran's service-connected right knee 
disability caused gait disturbances which either caused or, 
at least, aggravated the veteran's left knee arthritis.

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The veteran is service-connected for arthritis of the right 
knee.  The claim for service connection for the left knee 
secondary to the right knee essentially boils down to the 
evaluation of the two medical opinions of record.  The VA 
medical opinion is that it cannot be determined if the right 
knee disability is causative of the left without resort to 
speculation.  The private medical opinion is that the 
veteran's service-connected right knee disability has caused, 
or at least aggravated the left knee arthritis.  Both 
opinions appear equally valid and supported.  Accordingly, 
there is an approximate balance of positive and negative 
evidence regarding whether the veteran's left knee arthritis 
has been caused secondary to the service-connected right knee 
disability. As such the Board must give the benefit of the 
doubt to the claimant and award service connection.  


ORDER

Service connection for degenerative arthritis of the left 
knee with resulting total knee replacement is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


